UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7381



J. RANDY DEER, a/k/a John Randy Deer,

                                              Plaintiff - Appellant,

          versus

PARKER EVATT, Commissioner, SCDC; P. DOUGLAS
TAYLOR, L.C.I. Warden; LAURIE BESSINGER,
K.C.I. Warden; J. D. WESSINGER, M.S.U. Deputy
Warden,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. David C. Norton, District Judge.
(CA-94-597-3-18-BC)


Submitted:   January 18, 1996             Decided:   February 1, 1996

Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


J. Randy Deer, Appellant Pro Se. Douglas McKay, Jr., Daniel Roy
Settana, Jr., MCKAY, MCKAY, HENRY & FOSTER, P.A., Columbia, South
Carolina, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying re-

lief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed the

record and the district court's opinion accepting the magistrate

judge's recommendation and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Deer v. Evatt,
No. CA-94-597-3-18-BC (D.S.C. Aug. 18, 1995). See also Sandin v.

Connor, ___ U.S. ___, 63 U.S.L.W. 4601, 4605 (U.S. June 19, 1995)

(No. 93-1911) (actions that do not pose "atypical and significant

hardship on the inmate in relation to the ordinary incidents of

prison life" do not state a constitutional claim). We dispense with
oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2